DETAILED ACTION
This action is responsive to the following communication: Amendment filed 10/12/21.  This action is made final.
Claims 1-3, 7-10, 13-16, 19-21, 23-28 are pending in the case.  Claims 1 and 28 are independent claim.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 is objected because claim recites “… a dimensional hierarchy being authored by a certain analyst user…”. It is not clear if the applicant meant the certain analyst user or a different analyst user.
Claim 13 is objected because claim recites “… the dimensional hierarchy being authored by a certain analyst user is available at a certain data source…”. It is not clear if the applicant meant the certain analyst user or a different analyst user and the certain data source or another data source. “ a certain analyst user” and “ a certain data source” is again cited towards the end of the claim.
Claim 19 is objected because claim recites “… the dimensional hierarchy being authored by a certain analyst user…”. It is not clear if the applicant meant the certain 
Claim 28 is objected because claim recites “… a dimensional hierarchy being authored by a certain analyst user…”. It is not clear if the applicant meant the certain analyst user or a different analyst user.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of co-pending Application No. 16/253399. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the co-pending application are obvious to reject over the claims of the instant application as claiming the same invention. 
Likewise, dependent claims 2-3,5-10,12-17,19-23 of the instant application are rejected claiming the same invention of claims 19,21-22, 24-26, 28-29, 31-36, 38-42 respectively of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Each of claims 9, 13, 15-16, 19-21, 24-27  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and any objection and rejection outstanding in this Office Action must be overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 12, 23  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holm-Petersen et al. (U.S. Patent Application Publication 2011/0138340  hereinafter Holm-Petersen)
With regard to claim 1, Holm-Peterson teaches a computer implemented method comprising: 
examining change request data defined by a certain analyst user with use of a user interface of a planning application, the change request data defining a change to a 
generating a change request data record in dependence on the examining, wherein the change request data record specifies attributes of the change to the dimensional hierarchy <user can edit parent/child relationship within a hierarchy para 0042>; and 
using data of the change request data record to present prompting data for guiding the certain analyst user in further changing the dimensional hierarchy <user can be guided (prompted) by providing feedback when making changes para 0043>. 
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the prompting data is prompting data to notify the certain analyst user that an update to the dimensional hierarchy is available from a certain data source associated to the user interface <rules of rearranging nodes in a hierarchy are defined by the system; rules of what action can or cannot be taken when applying changes to the hierarchy in a user interface source of data is the parent and nodes in the hierarchy para 0044>. 
With regard to claim 3, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches, wherein the method includes presenting guide data to guide the analyst user to define the change request data, the guide data 
With regard to claim 8, this claim depends upon claim 19, which is rejected above. In addition, Holm-Petersen teaches wherein the prompting data includes prompting data to graphically indicate respective first and second different node member blocks of the dimensional hierarchy have originated from first and second different respective data sources, the prompting data including text based identifiers for the first and second data sources, and a differentiated highlight associated respectively to the first and second different node member blocks < see fig 3 where nodes can be highlighted and can be identified by text (DIV, DEPT, OFFICE) >. 
With regard to claim 12, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the prompting data is defined by a text box displayed on the user interface specifying that updated dimensional hierarchy data for use in updating the dimensional hierarchy being authored by a certain analyst user is available at a certain data source associated to the user interface <fig 6 para 0056-0057 data can be available at multiple servers>, wherein the user interface presents an active button, which when activated by the certain analyst user causes the dimensional hierarchy being authored to be automatically updated in accordance with the updated dimensional hierarchy data available at the certain data source associated to the user interface <details can be obtained or expanded by using icons 226, 228 fig 2, examiner notes that use of icon or button is a design choice>. 
With regard to claim 23, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the prompting data is prompting data to notify the certain analyst user that an update to the dimensional hierarchy is available from a certain data source associated to the user interface, and wherein the prompting data indicates that the dimensional hierarchy currently being authored by the certain analysts user has previously been updated using the certain data source <a node can be continuously updated para 0046>.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holm-Petersen in view of Sarferaz in view of Stephens et al (US Patent Application Publication 2008/0235249 A1 hereinafter Stephens).
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the method includes presenting guide data to guide the analyst user to define the change request data, the guide data guiding the analyst user to select a certain location of a certain data source, wherein the generating the change request data record includes generating the change request 
Holm-Petersen does not appear to explicitly teach remaining limitations of this claim. 
In the same field of endeavor Sarferaz teaches  
wherein the method includes using the reference to the certain location of change request record to query the certain data source for updates at the certain location of the certain data source <para 0032 query can be generated>, 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Sarferaz before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Sarferaz, in order to obtain limitations taught by Sarferaz.  One would have been motivated to make such a combination because it enhances application generation per user needs of obtaining different data.
Holm-Petersen, Sarferaz do not appear to explicitly disclose the remaining limitations of this claim.
In the same field of endeavor, Stephens teaches 

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Sarferaz, Stephens before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen, Sarferaz to include the teachings of Stephens, in order to obtain limitations taught by Stephens.  One would have been motivated to make such a combination because it enable a user to see relevant data.

With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the method includes presenting guide data to guide the analyst user to define the change request data, the guide data guiding the analyst user to select a certain location of a certain data source , <system can guide according to intentions of the user para 0045-0046> wherein the generating the change request data record includes generating the change request record so that 
Holm-Petersen does not appear to explicitly teach remaining limitations of this claim. 
In the same field of endeavor Sarferaz teaches  
wherein the method includes using the reference to the certain location of change request record to query the certain data source for updates at the certain location of the certain data source <para 0032 query can be generated>,
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Sarferaz before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Sarferaz, in order to obtain limitations taught by Sarferaz.  One would have been motivated to make such a combination because it enhances application generation per user needs of obtaining different data.
Holm-Petersen, Sarferaz do not appear to explicitly disclose the remaining limitations of this claim.
In the same field of endeavor, Stephens teaches 

 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Sarferaz, Stephens before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen, Sarferaz to include the teachings of Stephens, in order to obtain limitations taught by Stephens.  One would have been motivated to make such a combination because it enable a user to see relevant data.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holm-Petersen in view of Stephens (US Patent Application Publication 2008/0235249 A1 hereinafter Stephens).

With regard to claim 7, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the change request data defining a change is change request data of an in progress change request currently being defined by the certain analyst user with use of the user interface <user interface for resource planning system para 0021, user can edit hierarchical data see fig 1 para 0024>, and
Holm-Petersen does not appear to explicitly disclose remaining limitations of this claim. 
In the same field of endeavor, Stephens teaches
wherein the prompting data is prompting {H1501576.2}5Application No.: 16/253,399Docket No.: CA820160145US01 data for prompting the certain analyst user while the certain analyst user is using the user interface to define the in progress change request currently being defined by the certain analyst user with use of the user interface <in-progress status can be provided para 0050>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Stephens before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Stephens, in order to obtain limitations taught by Stephens.  One would have been motivated to make such a combination because it enable a user to see relevant data.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holm-Petersen in view of Kettler et al (US Patent Application Publication 2003/0023471 A1 hereinafter Kettler).

With regard to claim 10, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the method includes tracking sources of the respective data sources used by analysts in making changes to the dimensional hierarchy and maintaining based on the tracking a list of used data sources used for authoring the dimensional hierarchy <data can be at multiple servers para 0056-0057>, 
Holm-Petersen does not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Kettler teaches
wherein the method includes iteratively querying sources of the respective data sources, wherein the iteratively querying includes iteratively querying a restricted set of sources of the respective data sources, wherein the restricted set of data sources is restricted in dependence on the list of used data sources <iterative queries can be performed para 0041, fig 8>. 
{H1501576.2}6Application No.: 16/253,399Docket No.: CA820160145US01 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Kettler before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Kettler, in order to obtain limitations taught by Kettler.  One would have been motivated to make such a combination because it enhances obtaining better representation of data.

Claims 14, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holm-Petersen in view of SARFERAZ (US Patent Application Publication 2017/0315784 A1 hereinafter Sarferaz).

With regard to claim 14, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the method includes querying a plurality of data sources associated to the user interface for updates to hierarchy data, determining that updated dimensional hierarchy data is available from a certain source of the plurality of data {H1501576.2}7Application No.: 16/253,399Docket No.: CA820160145US01 sources <fig 6 para 0056-0057 data can be available at multiple servers>, 
Holm-Petersen does not appear to explicitly disclose the remaining limitations of this claim.
In the same field of endeavor, Sarferaz teaches
performing a predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy using the updated dimensional hierarchy data and presenting the prompting data in dependence on the performing the predicting <plan can be predicted; Source of data can be available on multiple servers and a project plan can be predicted based upon source of data para 0039, 0049, fig 5>.
  Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Sarferaz before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Sarferaz, in order to obtain limitations taught by 

With regard to claim 22, this claim depends upon claim 19, which is rejected above. Holm-Petersen does not appear to explicitly disclose limitation of this claim.
In the same field of endeavor, Sarferaz teaches wherein the prompting data is prompting data to notify the certain analyst user that an update to the dimensional hierarchy is available from an open database connectivity (ODBC) data source associated to the user interface <data source can be ODBC para 0058>.  
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Sarferaz before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Sarferaz, in order to obtain limitations taught by Sarferaz.  One would have been motivated to make such a combination because updates can be applied from a variety of well-known data source.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holm-Petersen in view of Stephens in view of Serferaz

With regard to claim 17, this claim depends upon claim 1, which is rejected above. In addition, Holm-Petersen teaches wherein the method includes storing the change request data record into a data repository, wherein the user interface includes a first area that displays a dimensional hierarchy being authored by a certain analyst user 
In the same field of endeavor, Stephens teaches
wherein the user interface is configured to facilitate access to content of respective different data sources with use of the control elements, wherein the method includes querying sources of the respective data sources for updates to hierarchy data within available from the sources, receiving from a certain source of the sources update notification data indicating that updated dimensional hierarchy data is available from certain source <para 0009 data can be exported to a file for updates>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Stephens before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Stephens, in order to obtain limitations taught by Stephens.  One would have been motivated to make such a combination because it provides flexible ways to perform updates and are known techniques.
Holm-Petersen, Stephens do not appear to explicitly disclose remaining limitations of this claim.
In the same field of endeavor, Sarferaz teaches
performing a predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy using the updated dimensional hierarchy data and 
  Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Stephens, Sarferaz before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen, Stephens to include the teachings of Sarferaz, in order to obtain limitations taught by Sarferaz.  One would have been motivated to make such a combination because it enhances application planning as a need identified and solved by Sarferaz.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holm-Petersen in view of Guerra (US Patent Publication 2014.0214753 A1 hereinafter Guerra)
With regard to claim 28, Holm-Peterson teaches a computer implemented method comprising: 
examining change request data defined by a certain analyst user with use of a user interface of a planning application, the change request data defining a 

using data of the change request data record to present prompting data for guiding the certain analyst user in further changing the dimensional hierarchy <user can be guided (prompted) by providing feedback when making changes para 0043>. 
In the same field of endeavor, Guerra teaches historical changes < logs (historical) of changes to hierarchy of records can be maintained para 0128-0131>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Holm-Petersen, Guerra before him/her before the effective filing date of the claimed invention, to modify the teachings of Holm-Petersen to include the teachings of Guerra, in order to obtain limitations taught by Guerra.  One would have been motivated to make such a combination because it improves maintenance of the application data as a need identified and solved by Guerra (see Background).


	

Response to Arguments
Applicant's remarks filed on 05/17/21 have been considered but are not persuasive and/or are moot in view of new ground of rejection for the newly added claims. 
Regarding the previous rejection of the claim 1 under 35 USC 102(a1)(a2), Applicant on pages 13-15 of Remarks provides no argument as to how the reference does not teach the limitations of the claim. Examiner has provided clear citation of the cited reference for the teaching of the claim limitations and maintains the rejection.
Applicant further argues on page 16 (third para) that dependent claim 2 is not taught by Holm-Petersen. Applicant argues that “an update to the dimensional hierarchy” is not taught.
The Office respectfully disagrees, Holm-Peterson teaches per citation mentioned in the rejection above in combination of rejection of claim 1, rules of what action can or cannot be taken when applying changes to the hierarchy in a user interface source of data is the parent and nodes in the hierarchy para 0044. 
Applicant further argues on page 18 (third para) that dependent claim 3 “the guide data guiding the analyst user to select a certain data source” is not taught by Holm-Petersen.
The Office respectfully disagrees, Holm-Petersen teaches at para 0045 and 0046 guiding a user to apply changes to the hierarchy node being a location and data source is the parent and nodes.
Applicant further argues on pages 19 and 20 (last para) that dependent claim 8 is not taught by Holm-Petersen.

Applicant further argues on page 22 (third para) that dependent claim 28 is not taught by Holm-Petersen.
Examiner withdraws the rejection for claim 28 and has objected to this claim as allowable.
Applicant further argues on pages 23 (third para) – 24 (third para) that dependent claim 14 is not taught by Holm-Petersen and Sarferaz,
The Office respectfully disagrees, references Holm-Petersen and Sarferaz teach the limitations of this claim as a whole. Source of data can be available on multiple servers and a project plan can be predicted based upon source of data. Again, applicant is not providing any specific argument and provides template of arguments that are generic.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173